Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10-13, 15, 16, 19, 21, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (CN 107458202).

1. Yu teaches:
(Original) An electric assembly (fig 1), comprising: 
a box assembly (2 & 3 together), wherein an mounting plate (annotated fig 1 below) is disposed in the box assembly, the mounting plate divides a space within the box assembly into a motor holding cavity/front half shell 2 and a transmission holding cavity/rear casing 3 that are arranged along an axial direction of a motor shaft 11, and the mounting plate has a shaft via-hole (holding oil seal 15) making the motor holding cavity and the transmission holding cavity be in communication with each other (the shaft passes through the oil seal, fig 1); 
a motor 7, wherein the motor is disposed in the motor holding cavity; and a transmission (1/21), wherein the transmission is disposed in the transmission holding cavity, and the motor is power-coupled to the transmission (the shaft is connected to the gears, fig 1).  

8. Yu teaches:
 (Currently Amended) The electric assembly according to claim 1, wherein the box assembly comprises a transmission box/rear casing 3 and a motor box/front half shell 2, the transmission box comprises a front box and a rear box (annotated fig 1 below), the motor box comprises a motor housing (also front half shell 2) and a motor backend cover 8, the front box and the motor housing are disposed adjacent to each other (fig 1), the mounting plate is constructed as a part of the front box or a part of the motor housing (fig 1), and the front box and the motor housing are integrally formed or detachably connected (fig 1).  

10. Yu teaches:
 (Original) The electric assembly according to claim 1, Yu teaches:
wherein the box assembly comprises a transmission box/rear casing 3 and a motor box/front half shell 2, the transmission box comprises a front box and a rear box (annotated fig 1 below), the motor box comprises a motor frontend cover (also the mounting plate is also a front end cover, annotated fig 1 above) a motor housing/front half shell 2 and a motor backend cover 8, the front box and the motor housing are disposed adjacent to each other (fig 1), the mounting plate is constructed as a part of the front box or a part of the motor housing (fig 1).

11. Yu teaches:
 (Original) The electric assembly according to claim 10, wherein the motor housing, the motor frontend cover and the front box are integrally formed or each two of the motor housing, the motor frontend cover and the front box are detachably connected (fig 1).  

12. Yu teaches:
 (Original) The electric assembly according to claim 10, wherein the motor frontend cover and the front box are integrally formed, and the motor housing and the motor frontend cover are detachably connected (fig 1).  

13. Yu teaches:
 (Original) The electric assembly according to claim 10, wherein the motor frontend cover and the motor housing are integrally formed, and the motor frontend cover and the front box are detachably connected (fig 1).  

15. Yu teaches:
 (Original) The electric assembly according to claim 1, wherein the transmission comprises a main shaft/input shaft 17, the main shaft is power-coupled to a motor shaft 11 of the motor, at least one of the motor shaft and the main shaft is threaded through a shaft via-hole and is connected to the other one, and the main shaft is connected to the motor shaft of the motor through splines 13.  

16. Yu teaches:
 (Original) The electric assembly according to claim 15, wherein the main shaft is provided with a shaft hole (located at 13), an inner circumferential surface of the shaft hole is provided with inner splines (a spline connection is located at 13), an outer circumferential surface of the motor shaft is provided with outer splines (a spline connection is located at 13), the motor shaft of the motor is matched in the shaft hole (a spline connection is located at 13), and the inner splines match the outer splines (a spline connection is located at 13, fig 1).  

19. Yu teaches:
 (Currently Amended) The electric assembly according to claim 1, further comprising: a plurality of bearings, wherein the plurality of bearings are respectively sleeved over the motor shaft and the main shaft and are spaced apart along the axial direction of the motor shaft and the main shaft, the plurality of bearings comprise a first bearing, a second bearing and a third bearing, the first bearing and the second bearing are respectively disposed adjacent to two ends of the main shaft, and the third bearing is disposed adjacent to one end of the motor shaft far away from the main shaft (annotated fig below).  

    PNG
    media_image1.png
    507
    473
    media_image1.png
    Greyscale

21. Yu teaches:
 (Currently Amended) The electric assembly according to claim 19, wherein the third bearing is disposed between one end of the motor shaft far away from the transmission and the box assembly, the first bearing is disposed between one end of the main shaft far away from the motor and the box assembly, and the second bearing is disposed between at least one of one end of the motor close to the main shaft and one end of the main shaft close to the motor shaft and the box assembly, the second bearing is sleeved over the main shaft and is located on an overlap between the main shaft and the motor shaft in the axial direction (fig above).  



26. Yu teaches:
 (Currently Amended) A vehicle, comprising the electric assembly according to claim 1 (para 0024 1st sentence).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Zhao et al. (CN 106100198).

2. Yu has been discussed above, re claim 2; but does not teach that a side of the mounting plate facing the motor is provided with ribs, the ribs divide a space between the mounting plate and the motor into a plurality of cavities, and a maximum distance between the motor and the mounting plate is less than a preset distance.  

Zhao et al. teach that a side of the mounting plate 1 facing the motor is provided with ribs 6 & 8, the ribs divide a space between the mounting plate and the motor into a plurality of cavities, and a maximum distance between the motor and the mounting plate is less than a preset distance to improve the strength and reliability in the connection (abstract).  

    PNG
    media_image2.png
    641
    793
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Yu so that a side of the mounting plate facing the motor is provided with ribs, the ribs divide a space between the mounting plate and the motor into a plurality of cavities, and a maximum distance between the motor and the mounting plate is less than a preset distance, as taught by Zhao et al. so as to improve the strength and reliability in connection.  

5. Yu has been discussed above, re claim 2; but does not teach that the ribs comprise an annular rib extending along a circumferential direction of the motor.  

Zhao et al. teach that the ribs comprise an annular rib extending along a circumferential direction of the motor to improve the strength and reliability in the connection (abstract).  

    PNG
    media_image2.png
    641
    793
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Yu so that the ribs comprise an annular rib extending along a circumferential direction of the motor, as taught by Zhao et al. so as to improve the strength and reliability in connection.

6. Yu has been discussed above, re claim 2; but does not teach that the ribs comprise strip-shaped ribs extending along a radial direction of the motor, there are a plurality of strip-shaped ribs and the plurality of strip-shaped ribs are spaced apart along a circumferential direction of the mounting plate.  
Zhao et al. teach that the ribs comprise strip-shaped ribs 6 & 8 extending along a radial direction of the motor, there are a plurality of strip-shaped ribs and the plurality of strip-shaped ribs are spaced apart along a circumferential direction of the mounting plate to improve the strength and reliability in the connection (abstract).  
 Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Yu so that the ribs comprise strip-shaped ribs extending along a radial direction of the motor, there are a plurality of strip-shaped ribs and the plurality of strip-shaped ribs are spaced apart along a circumferential direction of the mounting plate, as taught by Zhao et al. so as to improve the strength and reliability in connection.

Allowable Subject Matter
Claims 7, 14, 17, 18, 23 & 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832